DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

          ALAN S. KLASFELD and REBECCA D. KLASFELD,
                          Appellants,

                                     v.

 WELLS FARGO BANK NATIONAL ASSOCIATION, as Trustee for Bank
 of America Mortgage Securities Mortgage Pass Thru Certificates Series
                               2003-KK
                               Appellee.

                               No. 4D17-3402

                            [October 18, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 50-2014-CA-012353-
XXXX-MB.

    Adam I. Skolnik of Law Office of Adam I. Skolnik, P.A., Deerfield Beach,
for appellants.

  Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
and Eric S. Dwoskin of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.